Exhibit 10.1

AGREEMENT
OF
TERMINATION

AGREEMENT OF TERMINATION, made this 13th day of March 2007 (the “Agreement”), by
and between FermaVir Pharmaceuticals, Inc. (the “Company”) and Chris McGuigan
(the “Shareholder”).  The Company and the Shareholder collectively shall be
referred to as the “Parties.”

WHEREAS, the Parties hereto entered into a Repurchase Option Agreement dated as
of March 16, 2006 (the “Repurchase Option Agreement”), which, among other
things, contains certain rights, obligations, and duties of the Parties; and

WHEREAS, the Parties desire to mutually terminate the Repurchase Option
Agreement;

WHEREAS, each of the Parties desires to release each of the other Parties from
any and all claims in connection with or relating to the Repurchase Option
Agreement;

NOW THEREFORE, in consideration of the mutual covenants and other good and
valuable considerations hereinafter contained, the Parties agree as follows:

1.                                       Recitals.  The above recitals are
incorporated into this Agreement.

2.                                      Mutual Termination of the Repurchase
Option Agreement.  The Repurchase Option Agreement is hereby terminated so as to
be rendered null and void and of no further force and effect, and the Parties
(and their assignees) are hereby relieved of all of their respective obligations
thereunder.

3.                                       Mutual Consent.  The Parties hereto,
and each of them, do hereby: (i) acknowledge that they have reviewed or caused
to be reviewed the Repurchase Option Agreement; (ii) acknowledge that they have
reviewed or caused to be reviewed this Agreement; and (iii) unconditionally
consent to the termination of the Repurchase Option Agreement.

5.                                       Merger.  All understandings and
agreements heretofore had between the Parties, except as set forth herein, are
null and voice and of no force and effect.

6.                                       Duplicate Originals; Counterparts. 
This Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original.  This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
agreement.

7.                                       Governing Law.  This Agreement shall be
interpreted and the rights and liabilities of the Parties determined in
accordance with the laws of the State of New York, excluding its conflict of
laws rules.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement of
Termination as of the day and year first written above.

 

FERMAVIR PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey W. Henson

 

 

 

 

Name: Geoffrey W. Henson

 

 

 

Title:Chief Executive Officer

 

 

 

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Chris McGuigan

 

 

 

Chris McGuigan

 

2


--------------------------------------------------------------------------------